Citation Nr: 0526012	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-31 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly death pension by reason of 
being in need of the aid and attendance of another person.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from November 1942 to December 
1945.  He died in March 1983.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to special 
monthly death pension based on the need for aid and 
attendance of another.  The appellant disagreed with that 
determination in that same month, February 2004, and, after 
the RO issued a statement of the case (SOC) in August 2004, 
the appellant submitted a timely substantive appeal in August 
2004.

In her August 2004 substantive appeal, the appellant 
requested a hearing before the Board.  In a statement dated 
in August 2004, and stamped as received by the RO in October 
2004, the appellant withdrew that request for a hearing.  The 
appellant's withdrawal is valid.  38 C.F.R. § 20.702(d) 
(2004).  The appellant has been afforded her right to a 
hearing, and appellate review may proceed.


FINDING OF FACT

The claimant is not blind, is not a patient in a nursing 
home, does not require the use of special prosthetic or 
orthopedic appliances, other than a cane or a walker, and is 
not bedridden, and she is able to perform normal activities 
of daily living, although she has been instructed to stay off 
her feet as much as possible.  




CONCLUSION OF LAW

The criteria for entitlement to special monthly death pension 
by reason of being in need of the aid and attendance of 
another person have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to a special monthly 
death pension based on the need for regular aid and 
attendance.  The appellant asserts that she is dependent upon 
the aid and attendance of another person, her daughter, who 
lives with her, due to diabetes.  She therefore believes that 
an increased monthly death pension, special monthly death 
pension, should be granted.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran submitted her claim in September 
2003.  VA satisfied its duty to notify by means of an October 
2003 letter from the agency of original jurisdiction (AOJ).  
That letter was issued prior to the initial AOJ decision in 
February 2004.  The letter informed the appellant of the 
evidence required to substantiate the claim for special 
monthly death pension based on the need for aid and 
attendance, and informed the appellant of her 
responsibilities and of VA's respective duties for obtaining 
evidence.  The appellant was also asked to identify "any 
additional evidence you want us to consider."  

The appellant was notified that medical examination would be 
provided if it was necessary to make a decision on the claim.  
The Board notes further that the appellant was specifically 
notified, in this case, that the medical statement required 
for application for aid and attendance benefits was to be 
completed at the applicant's expense.  In any event, the 
statements from the appellant establish that the appellant 
does not contend that she meets any of the applicable 
requirements for an award of special monthly pension; her 
primary contention is that she needs additional financial 
assistance.  Because the appellant's own statements establish 
that she does not meet the criteria for special monthly 
pension, medical examination is not required.  

The appellant has stated that there is no additional medical 
evidence because lack of money keeps her from seeking medical 
treatment.  She has specifically indicated that she does not 
have any additional evidence.  As the appellant has 
specifically stated that there is no additional medical 
evidence, and the appellant has not identified any other 
evidence that she believes might be relevant to her claim, 
the duty to assist has been fulfilled.  

Moreover, the Board notes that the appellant has had more 
than a year to provide any additional evidence since the 
August 2004 SOC, which included the complete text of 
38 C.F.R. § 3.159 as revised to incorporate and implement the 
VCAA, was issued.  

The notices of record have met the duty to notify the 
appellant, as set forth in the VCAA.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, even if later determined that 
there is some defect in the notice to the appellant, it is 
not prejudicial to the appellant for the Board to proceed at 
this time with appellate review of the claim on appeal.  As 
both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed.  

Laws and regulations applicable to a claim for special 
monthly death pension

The law provides increased death pension benefits to a 
surviving spouse of a veteran by reason of need for aid and 
attendance.  See 38 U.S.C.A. § 1541(d), (e); 38 C.F.R. 
§ 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less, or is a patient in a 
nursing home because of mental or physical incapacity, or 
establishes a factual need for aid and attendance under 
criteria set forth in 38 C.F.R. § 3.352(a).

A factual need for aid and attendance is established where 
the claimant meets the following considerations: inability of 
the claimant to dress herself, or to keep herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances; inability of the 
claimant to feed herself; inability to attend to wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to her environment.  38 
C.F.R. § 3.352(a).  The particular personal function(s) that 
the claimant must be unable to perform must be one of the 
enumerated disabling conditions, but she is not required to 
satisfy all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).  VA must consider all of 
these factors.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b).  The Board has considered 
all the evidence of record, but has reported only the most 
probative evidence regarding the current degree of impairment 
which consists of records generated in proximity to and since 
the claim on appeal.  

Facts and analysis

In her initial claim, the appellant stated that she had 
difficulty "getting around" because she had a toe removed 
due to diabetes.  She reported that she was unable to stand 
"very long" because her foot would hurt.  She stated that 
her daughter helped her "a lot" and indicated that she 
needed increased pension so she would have money to seek more 
frequent medical evaluation.  The statement from the 
appellant makes it clear that she contends that she lives in 
her own home, and is not in a nursing home.  Her statement 
also makes it clear that she does not contend that she 
requires her daughter's assistance for mobility, but, rather, 
is able to walk unassisted for at least short distances and 
brief periods of time.  

In a statement dated in October 2003, the appellant stated 
that she had last been treated by a physician in March 2003, 
when a toe was removed.  She stated that she had "awful 
pain" in her feet at night.  She reported that she was 
supposed to obtain a walker after her toe was removed, but 
she was unable to afford it.  Again, this statement is devoid 
of any allegation that the appellant is unable to dress 
herself, or to keep herself ordinarily clean and presentable, 
has any special prosthetic or orthopedic appliance, other 
than a cane, is unable to feed herself or to attend to wants 
of nature, or is unable to protect herself from hazards or 
dangers incident to her environment.

Relevant evidence includes a VA "Medical Statement" Form.  
The appellant has indicated on the form that she traveled to 
the examination by car.  However, the form reveals that the 
appellant herself completed the form.  She states that she 
was unable to go to a doctor because she did not have any 
money.  She reported a history of having a toe removed due to 
diabetes.  She indicated, as to restrictions of upper 
extremities, that she had "trouble" with her arms and legs, 
and that she sometimes had severe headaches.  She stated, "I 
can walk.  I use a cane."  She stated, "My daughter helps 
me.  She is the only one I can depend on."  She reported 
that an application for Social Security benefits had been 
denied.  This evidence is unfavorable to the appellant, as it 
does not allege that there is any activity the appellant is 
unable to do that is listed in the criteria for special 
monthly death pension based on the need for aid and 
attendance of another.  

In her February 2004 disagreement with the denial of special 
monthly pension, the appellant stated that, by the time she 
paid her bills and bought food, she had no money left for 
medical care.  Again, this statement fails to allege that the 
appellant has any difficulty with the activities specified in 
the regulation governing determinations of the need for aid 
and attendance.  

In a statement dated in January 2005, the appellant 
reiterated that she was a diabetic, and had been told to stay 
off her feet as much as possible.  She reiterated that she 
wanted her daughter to provide home care for her.

There is not evidence that the appellant is unable to bathe 
herself or unable to cook.  The evidence establishes that she 
is able to walk with use of a cane.  Her statements make it 
clear that she is able to go outside her home, although she 
seldom leaves because she has no money to spend.  

The appellant's claim for special monthly pension must be 
denied.  There is no evidence that the appellant is blind or 
nearly blind.  She is not in a nursing home.  The statements 
provided by the appellant demonstrate that she has sufficient 
mental capacity to communicate in writing.  The evidence is 
devoid of any allegation that the appellant is not 
independent in performing her acts of daily living.  

The Board recognizes that the appellant has difficulty with 
some activities, especially those activities like cooking 
which require standing.  The evidence does reflect that the 
presence of the appellant's daughter in her home is of 
benefit to the appellant.  However, the regulations limit 
provision of the additional monetary allowance for aid and 
attendance to those situations in which the constant 
attendance of another person is necessary.  The regulations 
specify that the necessity of the aid and attendance of 
another person is demonstrated by inability to perform, not 
difficulty in performance of, the acts of daily living, or by 
such factors, as noted above, as being a patient in a nursing 
home on account of mental or physical incapacity or being 
blind or so nearly blind as to have corrected visual acuity 
in both eyes of 5/200 or less or concentric contraction of 
the visual field to 5 degrees or less.

While the appellant need not meet all enumerated criteria in 
38 C.F.R. § 3.352 in order to be awarded special monthly 
death pension, the record must show at least one of the 
enumerated factors.  Turco, 9 Vet. App. at 224.  In this 
case, the appellant has not provided an allegation that she 
meets any specific enumerated factor.  The record is devoid 
of evidence that she meets the criteria for special monthly 
pension or the very specific criteria for a factual need for 
aid and attendance as defined by VA regulations.  38 C.F.R. 
§ 3.352(a).  

The Board has considered whether the appellant meets the 
criteria for special monthly death pension under any other 
provision, such as by reason of being homebound.  However, 
the appellant's own statements reflect that she is able to 
leave her home and premises as long as she has some 
assistance with a means of transportation.  The Board is 
unable to find a basis for special monthly pension at this 
time.  

The evidence, including the appellant's own statements, is 
essentially entirely unfavorable to the claim, as the 
evidence is entirely devoid of an allegation or objective 
confirmation that the appellant meets any criterion for 
special monthly death pension based on the need for aid and 
attendance of another enumerated in the regulation, even 
though the appellant does depend on the assistance she 
receives from her daughter.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable, 
since the evidence is not in equipoise.  As such, the Board 
must deny entitlement to special monthly death pension.  

ORDER

The appeal for special monthly death pension by reason of 
being in need of the aid and attendance of another person is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


